Appeal from a decision (denominated decision and order) of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered January 16, 2007. The decision stated that the motion of defendant IKON Office Solutions, Inc. for summary judgment dismissing the complaint against it is granted and plaintiffs cross motion for summary judgment is denied.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Pécora v Lawrence, 28 AD3d 1136, 1137 [2006]). Present—Hurlbutt, J.P., Smith, Centra, Lunn and Fahey, JJ.